Exhibit 10.5

REALNETWORKS, INC.

AMENDED AND RESTATED CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Amended and Restated Change in Control and Severance Agreement (the
“Agreement”) is made and entered into by and between             (“Executive”)
and RealNetworks, Inc., a Washington corporation (the “Company”), effective as
of May , 2011 (the “Effective Date”). The Agreement replaces the Change in
Control and Severance Agreement previously entered into between Executive and
the Company, which was dated             , 2010.

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of a change in control or be subject to a change of control event.
The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company, on behalf of the Board of Directors (the “Board”),
recognizes that such considerations can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities. The
Compensation Committee has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of such a termination of employment in connection with a Change in
Control (as defined herein) of the Company.

2. The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company for the benefit of its shareholders.

3. The Compensation Committee believes that it is imperative to provide
Executive with certain severance benefits upon Executive’s termination of
employment in connection with a Change in Control. These benefits will provide
Executive with enhanced financial security, incentive and encouragement to
remain with the Company.

4. Certain capitalized terms used in the Agreement are defined in Section 7
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the earlier of (i) the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied, or (ii) upon the expiration of a period of no
less than twenty four (24) months following the Company’s written notice to
Executive of the termination of the Agreement, provided, however, that any
notice to Executive must be provided before the commencement of the Change in
Control Period.



--------------------------------------------------------------------------------

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise may be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”).

3. Change in Control. In the event of a Change in Control, no portion of any
Retention Payment (as defined and set forth in the letter agreement by and
between the Company and Executive dated February 24, 2010 (the “Retention
Letter”)) that remains unpaid as of the date of the Change in Control will
remain subject to the discretion of the Compensation Committee of the Company’s
Board. Accordingly, with respect to any Retention Payment scheduled to be paid
after the Change in Control, the maximum potential amount of such Retention
Payment (including any formerly discretionary portion) will become payable upon
satisfaction of Executive’s continued full-time employment through each relevant
scheduled payment date in accordance with the Retention Letter.

4. Severance Benefits. If, during the Change in Control Period, either (i) the
Company terminates Executive’s employment with the Company for a reason other
than Cause, Executive’s death or Executive’s Disability, or (ii) Executive
resigns for Good Reason, then, in each case subject to Section 5, Executive will
receive from the Company the payments and benefits in (a) through (e) below:

(a) Base Salary Severance. Executive will receive a lump sum severance payment
equal to one hundred twenty-five percent (125%) of Executive’s annual base
salary as in effect at the time that provides the highest annual base salary
among the following: (i) immediately prior to Executive’s termination of
employment, (ii) immediately prior to any reduction of Executive’s base salary
described in clause (ii) of the definition of “Good Reason” under Section 7(f)
below, and (iii) immediately prior to the Change in Control. Such amount will be
paid within the Applicable Payment Period. In addition, as set forth in the
retention letter agreement between the Company and Executive dated February 24,
2010, (the “Retention Letter”), within thirty (30) days following the date of
Executive’s termination of employment, the Company will pay Executive the
remaining unpaid amount (as determined in accordance with the terms and
conditions of the Retention Letter), if any, of Executive’s Retention Payment
(as defined under the Retention Letter).

(b) Target Bonus Severance. Executive will receive a lump sum severance payment
equal to one hundred twenty-five percent (125%) of Executive’s target bonus as
in effect for such period that provides the highest target bonus for Executive
among the following: (i) the fiscal year in which Executive’s termination occurs
(unless the termination occurs as a result of clause (iii) of the definition of
“Good Reason” under Section 7(f) below, in which case the amount will be equal
to Executive’s target bonus in effect prior to such reduction), (ii) the fiscal
year in which the Change in Control occurs, and (iii) the fiscal year preceding
the fiscal year in which the Change in Control occurs. Such amount will be paid
within the Applicable Payment Period.

(c) Prorated Incentive Bonus. Executive will receive a lump sum severance
payment equal to Executive’s prorated bonus for any partial incentive bonus
period (based on the number of days Executive remained an employee of the
Company) through the date of Executive’s termination of employment (at an
assumed 100% on-target achievement of applicable goals) to the extent not

 

-2-



--------------------------------------------------------------------------------

already paid, at the target level in effect for the period that provides the
highest target bonus amount among the following: (i) the fiscal year in which
Executive’s termination of employment occurs (unless the termination occurs as a
result of clause (iv) of the definition of “Good Reason” under Section 7(f)
below, in which case the amount under this clause (i) will be equal to
Executive’s target bonus in effect prior to such reduction), (ii) the fiscal
year in which the Change in Control occurs, and (iii) the fiscal year preceding
the year in which the Change in Control occurs. Such amount will be paid within
the Applicable Payment Period.

(d) Equity. All of Executive’s unvested and outstanding equity awards granted on
or after February 1, 2010, will vest immediately and become exercisable as of
the date of Executive’s termination of employment. In addition, Executive will
have twelve (12) months following the date of Executive’s termination of
employment in which to exercise Executive’s equity awards (including, but not
limited to, any awards that become vested in accordance with the preceding
sentence), and are outstanding, as of the date of Executive’s termination of
employment; provided, however, (A) in no event will Executive’s equity awards be
permitted to be exercised beyond their original maximum term to expiration and
(B) notwithstanding the foregoing, the extension of post-termination
exercisability described in this Section 4(d) will not apply to any of
Executive’s stock options to purchase shares of the Company’s common stock
granted prior to the Effective Date to the extent such options are intended to
constitute and do qualify as incentive stock options within the meaning of
Section 422 of the Code.

(e) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
eighteen (18) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans. Notwithstanding anything to the
contrary in this Section 4(e), if the Company determines in its sole discretion
that it cannot provide the COBRA benefits without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue his group health coverage in effect on the
date of his termination of employment (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence in the
month following the month in which Executive terminates employment and will end
on the earlier of (x) the date upon which Executive becomes covered under
similar plans or (y) the last day of the eighteenth (18th) calendar month
following the month in which Executive terminations employment.

(f) Voluntary Resignation without Good Reason; Termination for Cause; Death or
Disability. If Executive’s employment with the Company terminates voluntarily by
Executive (except upon resignation for Good Reason during the Change in Control
Period), for Cause by the Company, without Cause by the Company (except during
the Change in Control Period) or due to Executive’s death or Disability, then
(i) all vesting will terminate immediately with respect to

 

-3-



--------------------------------------------------------------------------------

Executive’s outstanding equity awards, (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned), and (iii) Executive will be eligible for severance benefits
only in accordance with any other written agreement between the Company and the
Executive then in-effect and/or under the Company’s then-existing standard
policies (if any).

5. Conditions to Receipt of Severance

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a release of claims in the form attached hereto as Exhibit A (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.

(i) In the event the termination occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which Executive’s termination of employment occurs (whether or not it
actually becomes effective in the following year), then any severance payments
and benefits under Section 4 of this Agreement that would be considered Deferred
Payments (as defined in Section 5(c) below) will be paid on the first payroll
date to occur during the calendar year following the calendar year in which such
termination occurs, or, if later, (A) the date the Release actually becomes
effective, (B) such time as required by the payment schedule applicable to each
payment or benefit as set forth in Section 5(a)(ii), or (C) such time as
required by Section 5(c).

(ii) No severance payments and benefits under Section 4 of this Agreement will
be paid or provided unless and until the Release is signed by Executive,
delivered to the Company and if applicable, any seven day revocation period
contained in the Release expires without Executive revoking the Release. Any
severance payments and benefits otherwise payable to Executive between the date
of Executive’s termination of employment and the date the Release is delivered
to the Company and becomes irrevocable will be paid on the date the Release is
delivered to the Company (if the Release contains no seven day revocation
period) or on the date that the seven day revocation period expires (if the
Release contains a seven day revocation period). In the event of Executive’s
death before all of the severance payments and benefits under Section 4 have
been paid, such unpaid amounts will be paid in a lump sum payment promptly
following such event to Executive’s designated beneficiary, if living, or
otherwise to the personal representative of Executive’s estate.

(b) Non-disparagement, No-hire, and Non-solicitation. Executive agrees, to the
extent permitted by applicable law, that in the event Executive receives
severance pay or other benefits pursuant to Sections 3 and 4 above,

(i) that for a period of one (1) year immediately following the date of
Executive’s termination of employment, Executive will refrain from any
disparaging statements

 

-4-



--------------------------------------------------------------------------------

about the Company and its officers, directors and affiliates, including, without
limitation, the business, products, intellectual property, financial standing,
future, or employment/compensation/benefit practices of the Company; provided,
however, that the foregoing requirement under this Section 5(b)(i) will not
apply to any statements that Executive makes in addressing any statements made
by the Company, its officers and/or its directors regarding Executive or
Executive’s performance as an employee of the Company so long as Executive’s
statements are, in the good faith judgment of Executive, truthful; and

(ii) that for a period of one (1) year immediately following the date of
Executive’s termination of employment, Executive will not, either directly or
indirectly, solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or hire or take away such employees, or attempt to
solicit, induce, recruit, encourage, hire or take away employees of the Company,
either for Executive’s own purposes, or for any other person or entity.
Executive acknowledges and agrees that the Company is relying on Executive’s
compliance with this Section 5(b) as an essential term of this Agreement.

(iii) If Executive becomes entitled to receive any benefits or payments pursuant
to Section 4 and a majority of the Board determines that Executive has committed
a material violation of this Section 5(b) that results in substantial harm to
the Company, the Company will be entitled to cease providing and/or recover any
payments made or benefits provided pursuant to Section 4. The Company’s rights
pursuant to this Section 5(b) are in addition to any remedies it may have for
breach of contract or otherwise; further, the remaining terms of this Agreement,
as well as the Release contemplated by Section 5(a), as applicable, will remain
in full force and effect.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”). Similarly,
no severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively

 

-5-



--------------------------------------------------------------------------------

practicable after the date of Executive’s death and all other Deferred Payments
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt. Specifically, the payments hereunder are intended to
be exempt from the requirements of Section 409A under the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. Executive
and Company agree that this Agreement, as amended, complies in form with the
requirements of Section 409A based on the applicable IRS and Treasury
regulations and guidance issued under Section 409A as of the date of this
Agreement and the Company presently does not intend to report any income to
Executive under Section 409A with respect to benefits under this Agreement, as
amended. Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as result of Section 409A.

6. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 6, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance and other benefits under Sections 3 and
4 will be either:

 

  (a) delivered in full, or

 

  (b) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 6 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6. If a reduction in severance

 

-6-



--------------------------------------------------------------------------------

and other benefits constituting “parachute payments” is necessary so that
benefits are delivered to a lesser extent, reduction will occur in the following
order: (1) reduction of the cash severance payments; (2) cancellation of
accelerated vesting of equity awards; and (3) reduction of continued employee
benefits. In the event that the accelerated vesting of equity awards is to be
cancelled, such vesting acceleration will be cancelled in the reverse
chronological order of the Executive’s equity awards’ grant dates.

7. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Applicable Payment Period. For the purposes of this Agreement, “Applicable
Payment Period” means a date within forty-five (45) days following the
applicable of: (i) the Change in Control, in the case of the Company’s
termination of Executive without Cause or Executive’s resignation for Good
Reason before a Change in Control as specified in Section 7(d)(i); or (ii) the
termination of employment, in the case of the Company’s termination of Executive
without Cause or Executive’s resignation for Good Reason coincident with or
after a Change in Control as specified in Section 7(d)(ii).

(b) Cause. For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the conviction of Executive of, or plea of nolo
contendere by Executive to, a felony involving moral turpitude (including under
federal securities laws), resulting in material harm to the Company; (ii) the
willful, substantial and continuing failure of Executive to perform the
reasonable duties of his position for a period of at least thirty (30) days
following written notice from the Board to the Executive that describes the
basis for the Board’s belief that Executive has not substantially performed his
reasonable duties for reasons other than illness or incapacity; (iii) willful
misconduct, gross negligence, fraud, embezzlement, theft, misrepresentation or
dishonesty by Executive involving the Company or any of its subsidiaries, in
each case that is intended to result in the substantial personal enrichment of
Executive and that results in substantial, material harm to the Company; or
(iv) Executive’s violation of any confidentiality or non-competition agreements
with the Company or its subsidiaries, which violation results in substantial,
material harm to the Company.

Other than for a termination pursuant to Section 7(b)(i), Executive will receive
notice and an opportunity to be heard before the Board with Executive’s own
attorney before any termination for Cause is deemed effective. Notwithstanding
anything to the contrary, if Executive wishes to avail himself of his
opportunity to be heard before the Board prior to the Board’s termination of
Executive’s employment for Cause, the Board may immediately place Executive on
administrative leave (with full pay and benefits to the extent legally
permissible) and suspend all access to Company information, employees and
business. If Executive avails himself of his opportunity to be heard before the
Board, and then fails to make himself available to the Board within five
(5) business days of such request to be heard, the Board may thereafter cancel
the administrative leave and terminate Executive for Cause.

(c) Change in Control. “Change in Control” means the occurrence of any of the
following:

 

-7-



--------------------------------------------------------------------------------

(i) during any period of twenty-four (24) consecutive months, individuals who,
at the beginning of the period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the Company’s initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board will be deemed to be an Incumbent Director; or

(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (ii) will not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in clause (iii) below); or

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above will be deemed to be a “Non-Qualifying Transaction”); or

 

-8-



--------------------------------------------------------------------------------

(iv) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any one person, or more than one person acting as
a group (“Person”) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
these purposes, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. For
purposes of this subsection (iv), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

Notwithstanding the foregoing, a Change in Control will not be deemed to
occur as a result of the sale, spin-off, or other divestiture of the Company’s
Games and/or Rhapsody businesses.

(d) Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the period (i) commencing three (3) months before the occurrence
of a Change in Control and (ii) ending twenty-four (24) months after the Change
in Control.

(e) Disability. “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

(f) Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period following the
occurrence of one or more of the following, without Executive’s written consent:

(i) a material reduction in Executive’s duties, authorities or responsibilities
relative to Executive’s duties, authorities or responsibilities as in effect
immediately prior to the Change in Control (including, for example, but not by
way of limitation, a material reduction due to (A) the Company ceasing to be a
publicly held company; or (B) the Company becoming part of a larger entity
(unless Executive receives substantially the same level of duties, authorities
and responsibilities with respect to the total combined entity and not only with
respect to the Company as a division, subsidiary or business unit of the total
combined entity));

(ii) a material reduction in Executive’s annual base compensation, provided that
one or more reductions totaling ten percent (10%) or less in any two-year period
will not constitute a material reduction under this clause (ii), and provided
further that one or more reductions totaling more than ten percent (10%) in any
two-year period will constitute a material reduction under this clause (ii);

 

-9-



--------------------------------------------------------------------------------

(iii) a material reduction in Executive’s annual target bonus opportunity,
provided that one or more reductions totaling ten percent (10%) or less in any
two-year period will not constitute a material reduction under this clause
(iii), and provided further that one or more reductions totaling more than ten
percent (10%) in any two-year period will constitute a material reduction under
this clause (iii); and

(iv) a material change in the geographic location at which Executive must
perform services; provided, however, that any requirement of the Company that
Executive be based anywhere within fifty (50) miles from Executive’s primary
office location as of the date of this Agreement or within fifty (50) miles from
Executive’s principal residence will not constitute a material change under this
clause (iv).

Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

8. Successors.

(a) The Company’s Successors. This Agreement will be binding on any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and such successor will be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 8(a) or that becomes bound by the terms of this
Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Chief Executive Officer (or in the
absence of a Chief Executive Officer, the President of the Company) and its
Chief Legal Officer or General Counsel.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party

 

-10-



--------------------------------------------------------------------------------

hereto given in accordance with Section 9(a) of this Agreement. Such notice will
indicate the specific termination provision in this Agreement relied upon, will
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and will specify the
termination date (which will be not more than thirty (30) days after the giving
of such notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

10. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Entire Agreement. This Agreement, together with the Retention Letter, the
Development, Confidentiality and Noncompetition Agreement entered into between
Executive and the Company and any written agreement between Executive and the
Company, constitute the entire agreement of the parties hereto and supersedes in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement. In the event of a termination of
Executive’s employment in the circumstances described in the first paragraph of
Section 4, the provisions of this Agreement (including, for the avoidance of
doubt, the Retention Letter) are intended to be and are exclusive and in lieu of
and supersede any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract or in equity.

(d) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of Washington (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

-11-



--------------------------------------------------------------------------------

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(h) Legal Expenses. In the event that Executive’s employment terminates during
the Change in Control Period and the Company or Executive brings an action to
enforce or effect its or his rights under this Agreement, then, without regard
to the reason or reasons resulting in the termination of Executive’s employment
with the Company, the Company will reimburse Executive for his costs and
expenses incurred in connection with the action (including, without limitation,
in connection with Executive defending himself against an action brought by the
Company to enforce or effect its rights under this Agreement), including (but
not limited to) the costs of mediation, arbitration, litigation, court fees,
expert fees, witness expenses, and reasonable attorneys’ fees. Executive’s costs
and expenses (as described above) will be paid to him by the Company in advance
of the final disposition of the underlying action and within thirty (30) days of
Executive’s submission of documentation of the costs, expenses and fees to be
reimbursed but no later than the last day of Executive’s taxable year that
immediately follows the taxable year in which the costs or expenses were
incurred. This right to reimbursement will be subject to the following
additional requirements: (i) Executive must submit documentation of the costs,
expenses and fees to be reimbursed within thirty (30) days of the end of his
taxable year in which the costs, expenses and fees were incurred; (ii) the
amount of any reimbursement provided during one taxable year will not affect any
expenses eligible for reimbursement in any other taxable year; and (iii) the
right to any such reimbursement will not be subject to liquidation or exchange
for another benefit or payment. With respect to an action originally initiated
by Executive, Executive agrees to repay the Company all costs and expenses
advanced under this Section 10(h) in the event that it is ultimately determined
by an entity of competent jurisdiction that Executive did not prevail on at
least one material issue in such action.

(i) Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

o O o

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY     REALNETWORKS, INC.     By:         Title:     EXECUTIVE     By:    
    Title:    

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Agreement and Release (“Agreement”) is made by and between
            (“Executive”) and RealNetworks, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

WHEREAS, in connection with the Executive’s termination of employment effective
[Click And Type Date], the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Executive may have against the Company and any of the Releasees as defined
below, including, but not limited to, any and all claims arising out of or in
any way related to Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, Executive
hereby agrees as follows:

1. Consideration, Payment of Salary and Receipt of All Benefits. The Company
will provide Executive with the Severance Benefits set forth in the Change in
Control and Severance Agreement entered into between the Parties effective
            (the “CIC and Severance Agreement”), in accordance with the terms
and conditions of such agreement.

2. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express

 

-14-



--------------------------------------------------------------------------------

and implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; [the Age Discrimination in Employment Act of 1967;
the Older Workers Benefit Protection Act]1; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; Washington State
Law Against Discrimination, as amended (Wash. Rev. Code §§ 49.60.010 et seq.);
Washington Equal Pay Law, as amended (Wash. Rev. Code § 49.12.175); Washington
sex discrimination law (Wash. Rev. Code § 49.12.200); Washington age
discrimination law (Wash. Rev. Code § 49.44.090); Washington whistleblower
protection law (Wash. Rev. Code §§ 49.60.210, 49.12.005, and 49.12.130);
Washington genetic testing protection law (Wash. Rev. Code § 49.44.180);
Washington Family Care Act (Wash. Rev. Code § 49.12.270); Washington Minimum
Wage Act (Wash. Rev. Code §§ 49.46.005 to 49.46.920); Washington wage, hour, and
working conditions law (Wash. Rev. Code §§ 49.12.005 to 49.12.020, 49.12.041 to
49.12.050, 49.12.091, 49.12.101, 49.12.105, 49.12.110, 49.12.121, 49.12.130 to
49.12.150, 49.12.170, 49.12.175, 49.12.185, 49.12.187, 49.12.450); Washington
wage payment law (Wash. Rev. Code §§ 49.48.010 to 49.48.190) and/or any of the
laws of any other state or municipality;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company).

 

 

1 

[To be included only if Executive is age 40 and over.]

 

-15-



--------------------------------------------------------------------------------

3. [Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the twenty-one (21) day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.]1, 2

4. Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
may have materially affected his settlement with the releasee. Employee, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.

5. Non-disparagement, No-hire, and Non-solicitation. Executive agrees to comply
with the provisions of Section 4(b) of the CIC and Severance Agreement (relating
to non-disparagement, no-hire and non-solicitation) for such applicable period
of time as set forth therein.

6. Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

7. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

8. Governing Law. This Agreement shall be governed by the laws of the State of
Washington without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of Washington.

 

 

2 

[This language may be revised to provide for a longer period (e.g., 45 days) for
Executive to consider the Agreement, as required by applicable law.]

 

-16-



--------------------------------------------------------------------------------

9. Effective Date. [Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Executive signed this Agreement, so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
“Effective Date”).] 1 [This Agreement will become effective on the date it has
been signed by both Parties (the “Effective Date”).]3

10. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that: (a) he has read this Agreement; (b) he has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel; (d) he understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, Executive executed this Agreement on the respective dates
set forth below.

 

         [CLICK & TYPE EMPLOYEE NAME], an individual Dated:   

 

     

 

         [Click and Type Employee Name]

 

 

3 

[Include for employee if he is under the age of 40 in lieu of the alternative
language preceding it.]

 

-17-